      Case 2:19-cv-05444-DMF Document 53 Filed 05/27/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                        No. CV-19-5444-PHX-DMF
10                  Plaintiff,
11   v.                                                 ORDER
12   Dirty World LLC, et al.,
13                  Defendants.
14
15          This matter is before the Court on Plaintiff’s Objection to Order (Doc. 49).

16   Plaintiff’s filing wrongly construes the procedural posture of this case as allowing

17   objection to undersigned’s orders and decision on such objections by a District Judge. Both

18   of the named parties in this case, Plaintiff John Laake and Defendant Dirty World, have

19   consented to the undersigned United States Magistrate Judge for all purposes pursuant to

20   28 U.S.C. § 636(c) (Docs. 10, 33). Thus, Plaintiff cannot object to undersigned’s order

21   denying his motion pertaining to undersigned’s Order dated April 14, 2020, granting

22   dismissal of Dirty World based on its 12(b) motion (Docs. 40, 48). As undersigned has

23   previously written:

24          The correct tribunal to which this Court’s dismissal of Dirty World may be
25          appealed is the Ninth Circuit Court of Appeals. The procedures for filing a
            notice of appeal as well as the deadline for filing a notice of appeal is
26          governed by Court rules and applicable law. Plaintiff should familiarize
27          himself with the applicable rules and law so that Plaintiff properly and timely
            files any desired appeal to the Ninth Circuit Court of Appeals.
28
      Case 2:19-cv-05444-DMF Document 53 Filed 05/27/20 Page 2 of 2



 1   (Doc. 43).
 2         Accordingly,
 3         IT IS ORDERED striking Plaintiff’s Objection to Order (Doc. 49).
 4         Dated this 27th day of May, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
